Citation Nr: 1635407	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  03-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 
 
2.  Entitlement to an initial increased disability rating for degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to April 1969. 

This case came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a March 2003 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the lumbar spine assigning a 10 percent disability rating was granted, effective March 9, 2001.  In a June 2003 rating decision, the RO increased the rating for service-connected degenerative joint disease of the lumbar spine to 20 percent disabling, effective March 9, 2001.  

In a March 2003 rating decision, the RO granted service connection for PTSD, assigning a 50 percent disability rating, effective September 14, 2001. 

In March 2006 and April 2008, the Board remanded the matters for further development. 

In an October 2008 decision, the Board denied increased evaluations for PTSD and degenerative arthritis of the lumbar spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated October 1, 2010, the Court vacated the Board's decision as it pertained to the issues of PTSD and degenerative joint disease of the lumbar spine, and remanded the case.  Subsequently, the Board remanded these issues in May 2011.

In an October 2011 rating decision, the RO denied entitlement to service connection for sleep apnea.  A notice of disagreement was filed in February 2012, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  

In a January 2014 rating decision, the RO denied entitlement to service connection for a seizure disorder.  A notice of disagreement was filed in March 2014, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.  

In a January 2015 rating decision (issued to the Veteran on January 14, 2015), the RO granted entitlement to service connection for coronary artery disease, assigning a 30 percent disability rating, effective April 7, 2014, and denied entitlement to a TDIU.  

The Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 
22 Vet. App. 447 (2009) as part and parcel of the increased rating before the Board.

Regarding representation, in April 2015, the Veteran revoked his Power of Attorney with Mr. Berry and the Veteran appointed The American Legion as his representative.  Then, in July 2015, Mr. Berry submitted a notice of disagreement with the January 2015 rating decision despite the fact that he did not have a valid Power of Attorney.  In August 2015, the RO notified Mr. Berry that he was not the attorney of record and the notice of disagreement was not accepted.  Thereafter, in August 2015, the Veteran completed a Power of Attorney appointing Mr. Berry as his attorney.  

On January 22, 2016, Mr. Berry requested a statement of the case with regard to the coronary artery disease and TDIU issues.  As detailed hereinabove, the July 2015 notice of disagreement was not accepted as Mr. Berry was not the attorney of record.  The January 22, 2016 submission is not a timely notice of disagreement, and such will not be accepted as an increased rating claim for coronary artery disease.  The Veteran and his representative are advised that the January 2016 statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  .

In June 2015, Mr. Berry submitted a claim of service connection for bilateral hearing loss and tinnitus on behalf of the Veteran despite the fact that he did not have a valid Power of Attorney.  In a June 2016 submission from Mr. Berry, he indicated that in June 2015 a claim of service connection for bilateral hearing loss and tinnitus was submitted and a rating decision had not been issued.  Mr. Berry was not the attorney of record in June 2015, thus such claim was not accepted.  The June 2016 submission will be accepted as an intent to file a claim of service connection for bilateral hearing loss and tinnitus.  This is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a seizure disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  For the period from March 9, 2001 to April 10, 2005, degenerative joint disease of the lumbar spine is manifested by moderate limitation of motion, with flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 
4 weeks.  

3.  For the period from April 11, 2005 to June 13, 2011, degenerative joint disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less but without unfavorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 6 weeks.

4.  For the period from June 14, 2011, degenerative joint disease of the lumbar spine is manifested by flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 4 weeks.  

5.  The Veteran is gainfully employed and his service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from March 9, 2001 to April 10, 2005, the criteria for entitlement to a schedular rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and West Supp. 2010); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).

3.  For the period from April 11, 2005 to June 13, 2011, the criteria for entitlement to a schedular rating of 40 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

4.  For the period from June 14, 2011, the criteria for entitlement to a schedular rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Veteran was sent letters in March 2005, April 2006 and June 2008.  The June 2008 letter advised the Veteran of the provisions relating to the VCAA.  Specifically, the Veteran was advised in the letter that VA would obtain all evidence kept by the VA and any other Federal agency, including VA facilities and service treatment records.  He was also informed that VA would, on his behalf, make reasonable efforts to obtain relevant private medical records that the he identified.  Included with the letter were copies of VA Form 21- 4142, Authorization and Consent to Release Information, and the letters asked that the Veteran complete this release so that VA could obtain these records on his behalf.  The letter also informed the Veteran that for records he wished for VA to obtain on his behalf he must provide enough information about the records so that VA can request them from the person or agency that has them.  Additionally, the June 2008 letter specifically advised the Veteran that in order to be assigned an increased disability rating the evidence must show that his condition had worsened.  In short, the record indicates that the Veteran received appropriate notice under 38 U.S.C.A. § 5103.

The Veteran was not provided complete notice of the VCAA prior to the initial adjudication of his claims, which was by rating decisions dated in 2003.  As detailed, notice was provided to the Veteran subsequent to the additional adjudication establishing service connection.  Such issues, however, have been readjudicated, most recently in January 2015.  Thus, any VCAA notice deficiency has been rectified, and there is no prejudice to the Veteran in proceeding to consider his claims on the merits.  Indeed, the Veteran has pointed to no prejudice resulting from the timing of the VCAA notice.

The Board notes that the Veteran, through his attorney, has submitted correspondence which purported to allege that under the VCAA VA must notify him of "the existence of negative evidence and how to counter this evidence."  08/05/2004 VBMS entry, VA 9 Appeal to Board of Appeals.  However, the United States Court of Appeals for the Federal Circuit has specifically found that VCAA notice "may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007). 

The Court has further stated that since 38 U.S.C.A. § 5103(a) "deals only with information and evidence gathering prior to the initial adjudication of a claim . . . it would be senseless to construe that statute as imposing upon the Secretary a legal obligation to rule on the probative value of information and evidence presented in connection with a claim prior to rendering a decision on the merits itself."  See Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  Therefore, the Board finds the contention made on the August 2004 VA Form 9 is meritless.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's VA and private treatment records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Pertinent to the instant appeal, the Veteran has undergone VA examinations which are detailed below.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issue on appeal.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the initial increased rating claims for PTSD and the lumbar spine.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran's PTSD is rated 50 percent disabling, effective September 14, 2001.

With regard to the rating criteria for PTSD (Diagnostic Code 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

The Board has reviewed the entirety of the record to include the Veteran's lay contentions and the medical evidence of record.  

A March 2002 VA examination reflects the Veteran's reports of nightmares, intrusive thoughts, and flashbacks of Vietnam.  He reported feelings of detachment or estrangement from others, a lack of interest in activities, and a sense of a foreshortened future that he cannot foresee himself marrying, having more children, or living out a normal life span.  He reported difficulty falling asleep, irritability, and outbursts of anger and hypervigilance in the form of always being on guard.  He avoids places, activities, or people that may arouse memories of Vietnam.  

On mental status examination, he was well groomed and dressed.  He manifested no obsessive or ritualistic behavior.  His rate and flow of speech were within normal limits.  He denied panic attacks, but reported hypervigilance.  His eye contact was good and he was alert and well-oriented.  His attention and concentration were intact.  Recent and remote memory were intact.  His mood was mildly anxious.  His affect was appropriate.  He denied any suicidal or homicidal ideation.  He maintains good impulse control generally-speaking, but his easily aroused irritable moods can stimulate angry outbursts.  His appetite is good.  His sleep is disturbed by difficulty getting to sleep, but once asleep, unless interrupted by nightmares, he manages to stay asleep.  He denied any substance abuse.  The examiner diagnosed mild to moderate PTSD.  The examiner commented that the Veteran manifests mild to moderate symptoms of PTSD which interfere with his social functioning at a moderate level, and minimally with his occupational functioning.  These symptoms also vary in intrusiveness from very mild to moderate depending upon his level of activity at any given time.  He is chronically isolative socially because of his PTSD symptoms, which places him at a GAF of 60; occupationally he functions at a GAF of 65.

An April 2003 VA treatment record reflects that the Veteran was friendly and cooperative.  He evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate, with no irrelevant, illogical, or obscure speech patterns evidenced.  He was oriented as to person, place, and time.  He did not evidence any suicidal ideation or intent.  The examiner assigned a GAF score of 58.  06/13/2003 VBMS entry, Medical Treatment Record-Government Facility at 7.  

A May 2003 VA treatment record reflects reports of episodes in which he becomes irritable towards others.  He finds it difficult to have close, loving feelings toward a woman.  Id. at 1.  

A June 2003 private psychiatric assessment reflects that the Veteran reported nightmares of his Vietnam experiences, repetitive intrusive thoughts and recollections of his combat experiences, flashbacks and momentary feelings of being back in Vietnam.  He reported feelings of detachment or estrangement from family or friends, a loss of interest in once rewarding activities such as hunting and fishing, a sense of a foreshortened future, sleep difficulties, anger and explosive outbursts, hypervigilance and always feeling on guard as if something bad is going on to happen, isolation from others, depression, and anxiety.  The examiner diagnosed PTSD and assigned GAF scores of 42 and 60.  06/26/2003 VBMS entry, Medical Treatment Record-Non-Government Facility.

An August 2003 VA treatment record reflects complaints of difficulty sleeping, conflict at work, with no suicidal ideation.  10/20/2003 VBMS entry, Medical Treatment Record-Government Facility at 36.

A September 2003 VA treatment record reflects complaints that he is quick to anger, he experiences depression, some conflicts with peers, sleeps a lot, and he has no hobbies.  On mental status examination, he was alert, oriented, smiled, pleasant, and friendly.  He had a full range of affect and seemed energetic in his conversation.  His mood was reported as down.  He reported crying easily, that he is easily irritated, and his memory/concentration is off.  He denied anxiety/panic attacks, and there was no thought disorder.  There were no findings of suicidal ideation or homicidal ideation.  He experiences hypervigilance, paranoia, and flashbacks, with otherwise good insight and judgment.  He was also reported to be motivated and sincere.  Id. at 34.

An October 2003 VA treatment record reflects that he is irritable, albeit motivated to work, has good insight, alert, oriented, smiles, and seems to deal with ups and downs.  04/05/2004 VBMS entry, Medical Treatment Record-Government Facility at 23.

An October 2003 VA treatment record reflects irritability but good insight and understanding with no suicidal ideation or plans.  Id. at 21.

A November 2003 VA treatment record reflects findings of bright affect, friendly manner, alert, oriented, pleasant, with normal speech speed.  His conversation was goal directed, and he felt hopeful and less irritable.  He manages day to day stresses and feels in control, and has good insight and judgment.  Id. at 18.

A November 2003 VA treatment record reflects that he has contact with his daughter but experiences stress at work.  Id. at 17.  

A January 2004 VA treatment records reflects the Veteran's reports of feeling irritable and easily angered.  He experiences various stresses at work, and confrontations with others.  He was alert and oriented, his affect was appropriate, but he was anxious, frustrated, and his speech was pressured and rapid.  His conversation was otherwise goal directed and he had insight into anger and irritability.  Id. at 14. 

A January 2004 VA treatment record reflects that the Veteran was in good spirts, he smiled, was more relaxed than the prior week, more positive, and less irritable.  He had taken control of things again and was making good decisions.  He seemed less depressed and down in the dumps.  He had talked to a few friends which made him feel good.  He seemed less down and not so hopeless and angry.  He was less frustrated.  He was oriented with no suicidal ideation or plan.  Id. at 13-14.  

A February 2004 VA treatment record reflects the Veteran's report of improved sleep with medication, feeling less angry but had recent conflict with a workman.  He avoided the situation and asked the man to not come back, thus there was no confrontation.  He sounded more hopeful and was able to cope with things.  04/05/2004 VBMS entry, Medical Treatment Record-Government Facility at 12.  

A February 2004 VA treatment record reflects the Veteran's report of being irritable but maintaining control of his temper.  He was applying for jobs and was having more contact with his children.  He denied any suicidal ideation or plans.  Id. at 10.  

A November 2004 VA treatment record reflects the Veteran's reports of problems with anger and irritability but he was able to control his feelings well while at work.  He reported feeling good about work and his future.  He was alert and oriented with full range of affect.  His speech was spontaneous, rapid and pressured.  His conversation was goal directed.  He seemed serious and able to identify his problems and triggers to anger.  He denied feeling depressed or anxious but reported being quick to anger and often says things he later regrets.  He sleeps through the night.  He has hope for the future but has no fun in his free time.  He has some difficulty with problem solving and insight.  He is able to talk about his feelings and accepts support.  12/20/2004 VBMS entry, Medical Treatment Record-Government Facility at 11.

A December 2004 VA phone call with a psychiatric nurse practitioner reflects that they spoke for 20 minutes to diffuse anger regarding a situation.  The nurse and the Veteran talked about alternative ways to deal with his anger and he was receptive but felt like he "loses it."  He was calm and in control without any threatening remarks and stated he would relax and would deal with things.  03/25/2005 VBMS entry, Medical Treatment Record-Government Facility at 7.  

An April 2005 VA treatment record reflects the Veteran's report of feeling quite good at work.  He controls his anger and likes his job.  He is easily frustrated with family issues and has no life away from work.  05/23/2005 VBMS entry, Medical Treatment Record-Government Facility.

A November 2005 VA treatment record reflects the Veteran's telephone call with a nurse reporting that his medications were not working.  He spoke of his anger and frustrations and difficulty with interpersonal relationships especially business people.  He reported no longer taking Mirtazapine but takes Gabapentin "once in a while."  The examiner talked to the Veteran about the need to take the medication as ordered and that stopping and starting Gabapentin will caused tiredness.  It was agreed that he would restart Gabapentin and Mirtazapine for sleep and irritability.  07/23/2008 VBMS entry, Medical Treatment Record-Government Facility at 39.

A June 2009 record reflects that the Veteran wanted to start taking Wellbutrin again for PTSD.  He reported having issues with his PTSD but denied seeking treatment for the prior two years.  02/07/2011 VBMS entry, Medical Treatment Record-Government Facility at 22.  

A February 2010 VA psychiatric record reflects the Veteran's report that he does not fly off the handle anymore.  His medication has helped.  He denied considering suicide or self-harm.  Id. at 6.  

A June 2011 VA psychiatric record reflects the Veteran's chief complaints of anger, irritability, and low frustration tolerance.  He reported many situational stressors in the recent month including financial, problems with a tenant, and problems with his daughter.  When he initially started taking Bupropion, it dramatically improved his mood and his anger.  He was calmer and was in better control of his anger and frustration.  Recently, the medication had not been as effective.  His dose was increased from 75 mg to 150 mg about a month prior which helped for the first few days but he has not noticed any improvement since then.  He reported irritability and feeling easily frustrated.  He denied any suicidal or homicidal ideation.  He denied any current or past symptoms of mania or psychosis.  The examiner recommended that his Bupropion be mildly increased to help his mood.  On mental status examination, he was pleasant and cooperative with normal speech.  He was alerted and oriented.  His mood was reported as irritable and easily frustrated.  His thought process was coherent and organized.  There was no evidence of mania or psychosis.  He denied any suicidal or homicidal ideations.  His insight and judgment were adequate for treatment.  03/15/2012 Virtual VA, CAPRI at 43.

A June 2011 VA examination reflects the Veteran's report that his increase in medication had no significant benefit.  He reported anxiety, unwanted memories of Vietnam, and nightmares.  He gets emotionally upset when something reminds him of Vietnam events.  He tries to avoid thoughts and feelings of Vietnam.  He avoids people by avoiding crowds and keeps to himself at work.  He reported communicating with his mother but reported estrangement from his children.  He has been less interested in things that he used to enjoy.  He enjoys watching football and hunting.  He feels distant or cut off from people most of the time.  He has a few friends, but only hunts with them.  He has felt irritable and showed strong feelings of anger.  He lost his temper with someone helping him with work benefits but was able to regain composure and left the situation before an argument began.  He has had verbal arguments at work.  He has difficulty concentrating as he gets older.  He has been startled a few times.  The examiner noted that his primary complaints had to do with irritability, anger, and difficulties in relationships.  On mental status examination, his mood was normal.  His affect was tearful when describing a friend lost in Vietnam but otherwise his affect was normal.  He did not show any impairment to thought process or communication.  He did not display any delusions, hallucinations, or other thought disorders.  His eye contact was normal.  He denied any suicidal or homicidal thoughts.  He appeared to be able to maintain personal hygiene.  He was oriented times three.  He did not display any concentration problems during the meeting.  He reported memory loss and normal forgetting with aging but none was evident during the examination.  He did not display any obsessive or ritualistic behavior.  His rate and flow of speech was within normal limits.  He denied any panic attacks.  His depression is variable from mild to severe.  The examiner noted that it appeared he may be overstating his depressive symptoms and is more likely in the mild to moderate range.  He said the variability of his depression depending on what is going on outside of work.  He reported no suicidal thoughts nor hopelessness.  He reported that he was irritable most of the time.  The examiner diagnosed PTSD and depression and assigned a GAF score of 60.  The examiner commented that the avoidance of people is severe in nature and probably represents the worst of his symptoms.  With regard to family functioning, it appears that he has some decline as he is no longer in touch with his son and feels that his son does not care about him.  He remains in touch with his mother but that is the sole family contact he appears to have.  He has not been in touch with his daughter for two years.  He continues to enjoy some recreational pursuits.  The linkage between the PTSD symptoms and these changes in psychosocial functioning is direct.  The Veteran's prognosis for improvement is guarded.  This is because he stated that he is most comfortable being alone and does not appear to be open to working on this problem.  The examiner stated that there is reduced reliability and productivity due to the PTSD signs and symptoms.  Pertinent symptoms include reduced family functioning, severely impaired social functioning outside of work, continuous levels of irritability with a concomitant fear that he will get into arguments and further undermine relationships.  

A July 2011 VA psychiatry record reflects the Veteran's report of experiencing anxiety, stress, and anger.  He had not noticed any difference from the increase in Bupropion, either good or bad.  He reported having a chronic problem dealing with stress.  He got into a verbal altercation with another individual over work done on his rental property.  There was no physical violence.  He denied any suicidal or homicidal ideations.  He was started on Lorazepam for anxiety and would continue on Bupropion.  He was alerted and oriented.  His speech was normal.  His mood was anxious and he was irritable per report.  His thought process appeared coherent and organized.  There was no evidence of mania or psychosis.  He denied any suicidal or homicidal ideation.  His insight and judgment were adequate for treatment.  The examiner assigned a GAF score of 46.  03/15/2012 Virtual VA, CAPRI at 40.

An August 2011 psychiatry record reflects the Veteran's report that he pills were helping him and he felt better with regards to his mood.  He denied any suicidal or homicidal ideation.  03/15/2012 Virtual VA, CAPRI at 38.

In a September 2012 addendum to the June 2011 examination report reflects that another examiner provided a GAF score explanation.  The score of 60 contemplated the combined impact of his PTSD and depressive disorder secondary to his PTSD on his psychological, social, and occupational functioning.  The GAF score of 
60 indicates that he has moderate difficulty in social or occupational functioning.  The range for moderate difficulty is a GAP of 51 to 60, so his score is at the top of the moderate range.  A GAP of 6l to 70 would indicate mild impairment (i.e., some difficulty in social or occupational functioning, but generally functioning pretty well and having some meaningful interpersonal relationships).  The prior report indicated that the Veteran has not had any difficulty with being tardy or absent from work other than for significant medical problems (i.e., not because of PTSD/Depression).  The report indicated that his depressive symptoms were in the mild to moderate range.  The examiner stated that review of the prior report indicates that his PTSD/depression is consistent with a GAF score of 60.  09/12/2012 VBMS entry, VA Examination.

A January 2013 evaluation reflects that the Veteran expressed dissatisfaction with the location of his care.  On mental status examination, he was well-groomed, with a good mood.  His affect was euthymic but he expressed discontent with medical care.  His speech and eye contact were normal.  His thought content/process was linear.  His insight was fair and his judgment was good.  He was oriented and grossly intact.  The examiner commented that he was at a low risk for suicide or harm to others.  The examiner assigned a GAF score of 60.  02/04/2013 Virtual VA entry, CAPRI.

In June 2015, the Veteran underwent a VA examination.  The examiner checked the box indicating that his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Specifically, it was noted that he has no relationship with his children and no friends.  His mother passed away in September 2014.  He does not belong to social groups but likes to hunt.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, feelings of hopelessness, and feelings of guilt or worthlessness.  On mental status examination, he was alert and oriented with normal speech and eye contact.  His affect was flat but he interacted in a logical, coherent and cooperative fashion.  He feels depressed and intermittently anxious.  His energy level is not good.  He has intermittent feelings of worthlessness and hopelessness.  He denied suicidal ideation.  There were no signs of thought disorder, hallucinations, or delusions.  

Based on the above, including a careful review of all of the evidence contained within the virtual record, the Board concludes that the Veteran does not manifest symptoms which would warrant a higher disability rating under Diagnostic Code 9411.  In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology does not meet the criteria for assignment of a 70 percent disability rating.  

Based on the VA outpatient records, private evaluations, VA examinations, and Veteran's lay assertions, it is clear that that the Veteran's PTSD is manifested by irritability and anger with symptoms such as depressed mood, anxiety, suspiciousness, sleep disturbance, flattened affect at times, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The criteria for a 70 percent disability rating have not been met for any period contemplated by this appeal.  The pertinent evidence overall shows that the Veteran's psychiatric symptoms are not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  There is no evidence of suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or, an inability to establish and maintain effective relationships.  

As detailed hereinabove, while the Veteran has reported an estranged relationship with his children, he did have a relationship with his mother before her death.  Also while he has experienced irritability and conflict at work, he has been able to maintain employment throughout the course of this appeal.  Any periods of unemployment were due to a furlough rather than not working due to his PTSD symptomatology.  His symptoms (and their impact on his social and occupational ability) are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The examination reports all reflect that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the examination reports show no indication of suicidal ideation or obsessional rituals that interfere with routine activities. 

The evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  

While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  While the Veteran has reported problems related to anger, especially in the workplace, the records reflect that he is consistently aware of his tendency to get frustrated and be confrontational.  For example, during a December 2004 telephone call with a VA nurse, while it was clear that he was angry and frustrated, he was able to talk through the situation and ended the call calm and in control.  Months later, he reported feeling good about work and reported being able to control his anger.  

While he reported in a November 2005 telephone call that his medication was not working, upon further clarification it was indicated that he was not taking his medication as directed.  A plan was implemented to restart his medication.  

While the Board acknowledges the June 2003 private objective findings, which included a GAF score of 42 indicative of serious symptoms, the symptoms described were consistent with the symptoms described in other examination reports and evaluations such as irritability, sleep difficulty, anger, and hypervigilance.  Such record does not reflect an instability to establish and maintain effective relationships nor difficulty in adapting to stressful circumstances.  Again, the Veteran was maintaining employment during this period and while he was noted to have few to no friends, he reported hunting as a hobby during the course of this appeal.  Moreover, evaluations conducted prior to and following this assessment consistently assigned GAF scores ranging from the 50s to the 60s, rather than in the 40s, thus denoting moderate symptoms.  

Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).  

Similarly, the record indicates that the Veteran has not suffered total occupational and social impairment as would be required for a 100 percent disability rating.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  The Veteran has maintained employment, except when due to a furlough.  

Thus, as detailed above, the Veteran's psychiatric symptomatology is more nearly approximated by the current 50 percent disability rating over the course of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 3.344(a) ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation.").  

Lumbar spine

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that both sets of amendments have been addressed to include in the initial ratings decision, and subsequent supplemental statements of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is warranted for slight limitation of motion of the cervical spine and a 20 percent rating may be assigned for moderate limitation of motion of the cervical spine and a 30 percent rating may be assigned for severe limitation of motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Under the amended version of the rating criteria, Diagnostic Codes for the spine are:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In consideration of the "old" criteria, the Veteran's lumbar spine disability is rated 20 percent disabling under Diagnostic Code 5292, pertaining to limitation of motion of the lumbar spine.  As degenerative joint disease of the lumbar spine has been diagnosed, and his current complaints consist of painful motion, such diagnostic code is appropriate.  As has been discussed above, degenerative arthritis is rated based on limitation of motion of the effected joint.  Under the new criteria, the Veteran's disability is rated 20 percent disabling under Diagnostic Code 5242, which contemplates a rating under the general rating formula for disease of the spine.  

The Board first turns to the issue of rating the Veteran's spine disability under the criteria for limitation of motion of the lumbar spine, in effect prior to September 26, 2003.  The Veteran's lumbar spine limitation of motion has been characterized as moderate, as evidenced by the assignment of the 20 percent disability rating.  

The objective findings of record do not support a disability rating in excess of 20 percent under the "old" criteria as the objective medical evidence does not reflect severe limitation of motion.  

A July 2001 VA treatment record reflects active flexion to 65 degrees (passive to 70 degrees) and extension to 17 degrees (passive to 20 degrees).  10/18/2001 VBMS entry, Medical Treatment Record-Government Facility at 15.  

An October 2001 VA treatment report reflects active flexion to 65 degrees and passive flexion to 70 degrees; active extension to 17 degrees and passive extension to 20 degrees; active lateral flexion right to 15 degrees (passive 22 degrees) and active lateral flexion left to 20 degrees (passive 22 degrees); active right rotation to 15 degrees (passive 20 degrees) and active left rotation to 5 degrees (passive 
10 degrees).  10/04/2004 VBMS entry, Medical Treatment Record-Government Facility at 4.  

A May 2003 VA examination reflects flexion to 80 degrees and extension to 
20 degrees, with complaints of mild discomfort on lateral flexion right and left as well as rotation right and left with movement to around 15 degrees.  The examiner felt like the Veteran did not put forth true effort in the examination.  There was no objective evidence of increase of pain after repetitive motion, and no increased loss of range of motion.  The examiner estimated that during a flare, he may have at least 10 percent loss of range of motion over which he is already limited.  

A May 2003 VA treatment report reflects active flexion to 78 degrees and passive flexion to 82 degrees; active extension to 13 degrees and passive extension to 17 degrees; active lateral flexion right to 25 degrees (passive 28 degrees) and active lateral flexion left to 22 degrees (passive 26 degrees); active right rotation to 
15 degrees (passive 17 degrees) and active left rotation to 10 degrees (passive 
15 degrees).  06/13/2003 VBMS entry, Medical Treatment Record-Government Facility at 5.  

A November 2004 VA examination report reflects complaints of pain of all ranges of motion to the lower back area.  Active flexion was to 70 degrees and passive flexion was to 75 degrees.  Active extension was to 20 degrees and passive extension to 25 degrees; active lateral flexion right to 20 degrees (passive 25 degrees) and active lateral flexion left to 28 degrees (passive 30 degrees); active right rotation to 15 degrees (passive 20 degrees) and active left rotation to 
20 degrees (passive 25 degrees).  The examiner commented that during flare-ups the Veteran loses an additional 15 degrees of his remaining range of motion in all directions.  11/18/2004 VBMS entry, VA Examination.  

An April 11, 2005 treatment record reflects that the Veteran has significant restrictions of motion in his spine with flexion only about 20 degrees.  Lateral bending was to about 15 degrees and he had some crepitation in his lumbar spine on lateral bending.  He had little or no motion in his thoracic spine.  04/28/2005 VBMS entry, Medical Treatment Record-Government Facility at 5.

A June 13, 2011 VA examination report reflects active flexion to 85 degrees with range of motion to 88 degrees after three repetitions.  The examiner stated that flexion, extension, left and right lateral rotation, and right lateral flexion are all with subjective but no objective evidence of pain.  Left lateral flexion was without subjective or objective evidence of pain.  Three repetitions of flexion and extension were negative for additional pain, fatigue, weakness, lack of endurance, or incoordination.

A July 2015 VA examination report reflects flexion to 70 degrees and extension to 10 degrees.  There was no change after three repetitions.  The examiner stated that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner checked the 'Yes' box for pain, weakness, fatigability or incoordination significantly limiting functional ability with flare-ups but did not indicate any changes in flexion.  

The Board notes that although the criteria under Diagnostic Codes 5291 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

As indicated above, the criteria in effect prior to September 26, 2003, Diagnostic Codes 5290 through 5292, rated limitation of motion of the spine according to whether it was slight, moderate, or severe.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

The range of motion results, excepting left rotation on several occasions and extension once in May 2003, are at or beyond the half-way or "average" point, congruent with moderate limitation of motion.  In consideration of objective findings documented prior to the "new" criteria and objective findings documented subsequent to the "new" criteria, a disability rating in excess of 20 percent disability rating is not warranted under the "old" limitation of motion schedular criteria.  

The Board has considered the criteria for intervertebral disc syndrome, in effect until September 22, 2002.  The Veteran's spine disability does not more nearly approximate the criteria for a rating in excess of 20 percent.  Specifically, for such period, there is no indication at any time that the Veteran has had severe or recurring attacks with intermittent relief.  

The Board has also considered alternative diagnostic codes under the "old" criteria that potentially relate to impairment of the lumbar spine.  The Board finds, however, that a rating in excess of 20 percent is not warranted under any alternative provision.  For example, there is no medical evidence of ankylosis of the lumbar spine (Diagnostic Code 5289). 

Under the general rating formula for diseases of the spine, in effect September 26, 2003, a disability rating in excess of 20 percent is not warranted for the period from their effective date to April 10, 2005, as objective examinations, detailed hereinabove, do not reflect forward flexion of the thoracolumbar spine 30 degrees or less, nor has a diagnosis of favorable ankylosis of the entire thoracolumbar spine been rendered.  Even in consideration of pain on motion and any additional limitation of motion experienced during flare-ups, this does not amount to flexion 30 degrees or less.  The objective findings do not meet the criteria for a 40 percent disability rating.  

For the period from April 11, 2005 to June 12, 2011, the Board finds that a 
40 percent disability rating is warranted in light of the evaluation from the same date that reflects that his flexion was to 20 degrees, and he had little or no motion in his thoracic spine.  A 40 percent rating will remain in effect through June 12, 2011 as there are no other objective findings of flexion during this time period.  A 50 percent rating is not warranted as there have been no objective findings of unfavorable ankylosis of the entire thoracolumbar spine.  

For the period from June 13, 2011, the Board finds that a 20 percent disability rating is warranted as the objective examinations, detailed hereinabove, do not reflect forward flexion of the thoracolumbar spine 30 degrees or less, nor has a diagnosis of favorable ankylosis of the entire thoracolumbar spine been rendered.  As detailed, upon examination on June 13, flexion was to 85 degrees.  Likewise, on examination in July 2015, flexion was to 70 degrees with no changes on repetition.  Even in consideration of pain on motion and any additional limitation of motion experienced during flare-ups, this does not amount to flexion 30 degrees or less.  The objective findings do not meet the criteria for a 40 percent disability rating.  

With regard to the criteria in effect from September 23, 2002, for the intervertebral disc syndrome, the VA examinations do not reflect reports of incapacitating episodes of at least 4 weeks for any period prior to April 11, 2005 and from June 13, 2011, thus a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The June 2011 VA examination report reflects that the Veteran denied missing time from work due to his lumbar spine disability.  While the Veteran reported to the July 2015 VA examiner that he experiences flare-ups which affects walking, there is no indication of any prescribed bedrest by a physician due to any flare-ups.  For the period from April 11, 2005 to June 12, 2011, there is no medical evidence which reflects reports of incapacitating episodes of at least 6 weeks, thus a 60 percent disability rating is not warranted for this period.  The April 11, 2005 evaluation reflects that he was still able to function as a railroad conductor doing his activities with the use of medication, albeit resting upon returning home.  For such reasons, the Board concludes that a disability rating in excess of 20 percent under the rating criteria for intervertebral disc syndrome is not warranted for the period prior to April 11, 2005, and from June 13, 2011, and a rating in excess of 40 percent is not warranted for the period from April 11, 2005 to June 12, 2011.  

Considering the DeLuca factors and the evidence of record, the Board finds that the 20 percent rating adequately compensates the Veteran for any functional loss due to pain affecting the lumbar spine for the period prior to April 11, 2005 and from June 13, 2011, and the 40 percent rating adequately compensates him for any functional loss for the period from April 11, 2005 to June 12, 2011.  DeLuca, 8 Vet. App. at 204-7.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  There is no support in the objective medical evidence of record for an increased rating based on evidence of functional loss.  Even in consideration of additional loss of motion during flares, such does not amount to a higher rating under the schedular criteria.  The examination reports did not indicate additional functional loss due to the lumbar spine disability.  While acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the respective 20 percent and 40 percent disability ratings adequately compensate him for any pain or functional loss.  Even in consideration of the Veteran's pain, the Board finds that the respective ratings assigned adequately compensate him for such pain.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings for the respective periods.  See DeLuca, 8 Vet. App. at 204 -07.

Neurological consideration

The former Diagnostic Codes 5293 and 5295 contemplate neurological symptomatology associated with the lumbar spine.  Under the "new" criteria, separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  

In this case, the record is void of any separately compensable associated bowel, bladder, or any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  His erectile dysfunction has been determined to be associated with his service-connected diabetes mellitus.  

Service connection has been established for peripheral neuropathy of the feet as secondary to service-connected diabetes mellitus.  The grant was based on the opinion of a May 2002 VA examiner, who found that the Veteran's lower extremity neurological symptomatology was related to his service-connected diabetes mellitus.  His lower extremity neurological problems have not been shown to be due to his service-connected low back disability. 

Additionally, a VA neurological examination in November 2004 was negative for any evidence of radiculopathy or other neurological symptoms in relation to the Veteran's back.  Likewise, the June 2011 VA examination report specifically reflects that he does not have radiculopathy or neurologic symptoms.  

Thus, a rating in contemplation of former Diagnostic Code 5295, which contemplates neurological symptomatology associated with a back disability, is not appropriate in this case. 

In consideration of the "new" criteria, separate ratings are not warranted for radiculopathy affecting the lower extremities because this has not been shown.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms, such as crepitation, painful motion, fatigue, and weakness.  

Moreover, the rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  38 C.F.R. § 4.130, DC 9411; 38 C.F.R. § 4.1.  The manifestations associated with the Veteran's PTSD (such as irritability, anger, depressed mood, anxiety, suspiciousness, sleep disturbance) are specifically contemplated in the rating criteria.  

The Veteran and his attorney have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

While the Veteran's service-connected disabilities meet the schedular criteria, the evidence of record does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The evidence of record shows that the Veteran has been employed in a full-time capacity during the entire period contemplated by this appeal.  Specifically, the July 2015 VA PTSD examination reflects that he is employed in a full-time capacity with the railroad, and worked part-time in the past only due to being furloughed, rather than due to his service-connected symptomatology.  Thus, entitlement to a TDIU is not warranted at this juncture as the Veteran has demonstrated the ability to maintain and follow a gainful occupation.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period from March 9, 2001 to April 10, 2005, entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

For the period from April 11, 2005 to June 13, 2011, entitlement to a disability rating of 40 percent for degenerative joint disease of the lumbar spine is granted.

For the period from June 14, 2011, entitlement to a disability rating in excess of 
20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to a TDIU is denied.


REMAND

Seizure disorder

In December 2013, the Veteran underwent a VA examination with a physician's assistant.  The examiner opined that it is less than likely that the Veteran's reported episodes are proximately due to, the result of, or aggravated beyond its natural progression by his service-connected diabetes mellitus.  According to Up to Date, seizures result from electrical hyper-synchronization of neuronal networks in the cerebral cortex.  Some seizures do occur in the setting of metabolic disorders such as hypoglycemia.  However, he does not describe the prodromal symptoms of hypoglycemic seizures which include diaphoresis, tachycardia, anxiety and confusion.

In August 2015, a private nurse practitioner opined that based on the Veteran's current, formal diagnosis and continued symptomatology of a seizure disorder and service-connected diabetes mellitus, thorough review of the Veteran's medical records that demonstrates consistently elevated blood glucose levels and subsequent onset of seizures and current medical literature demonstrating a connection between diabetes mellitus with hyperglycemia and seizure disorders, it is at least as likely as not that the Veteran's current seizure disorder condition is secondary to, related to, and/or aggravated by his service-connected diabetes mellitus with hyperglycemia due to poor control.

Such opinion is in direct conflict with the December 2013 VA opinion which found that the Veteran does not describe the prodromal symptoms of hypoglycemic seizures which include diaphoresis, tachycardia, anxiety and confusion.

In light of the conflicting opinions from a physician's assistant and a nurse practitioner, the Board finds that an opinion should be sought from a physician with appropriate expertise to assist the Board in deciding this issue.  

Sleep apnea

In March 2011, the Veteran underwent a VA examination with a nurse practitioner.  The examiner opined that the Veteran's moderate obstructive sleep apnea is not caused by or result of his service-connected PTSD.  The examiner explained that obstructive sleep apnea is a condition where there is physical obstruction of the posterior oropharynx (usually by the tongue).  A sleep disorder such as insomnia is a psychological condition not caused by obstruction.

In December 2012, a physician's assistant reviewed the evidence of record and opined that it is less than likely that the Veteran's obstructive sleep apnea is proximately due to, the result of, or aggravated beyond its natural progression by his diabetes mellitus.  Up to Date was reviewed and the causes of sleep apnea include:  obesity, craniofacial abnormalities and upper airway soft tissue abnormality.  It does not include diabetes mellitus as a well-known cause of sleep apnea.  The examination was not familiar with medical evidence that supports diabetes mellitus as a cause of sleep apnea.  The examiner stated that in July 2010, the Veteran was seen by his primary care provider complaining of insomnia, occasionally not feeling rested when he woke up, and snoring.  He was under stress at that time, his Alc was 6.4% indicating excellent diabetes control.  He was morbidly obese with a BMI of 36.97 in July 2010.  He is on a CPAP for his sleep apnea, and followed by respiratory therapy in Hot Springs.  He had a download of his CPAP machine data done in February 2012 which indicated no changes need, apnea corrected on 11CM/H20.  This indicated that his sleep apnea is well controlled with his CPAP.  The Veteran's Alc indicated good control of his diabetes.  The Veteran has had an 18 pound weight gain since he started on his CPAP for his sleep apnea.  The examiner stated that there is no medical evidence that she is aware of that definitively supports diabetes as a cause of sleep apnea.

In August 2015, a private nurse practitioner opined that based on the Veteran's current, formal diagnosis and continued obstructive sleep apnea, diabetes mellitus, and PTSD, a thorough review of the Veteran's medical records and current medical literature demonstrating a connection between obstructive sleep apnea to diabetes mellitus and PTSD related to chronic hyperglycemia/metabolic syndrome and weight gain, it is at least as likely as not that the Veteran's current obstructive sleep apnea condition is secondary to, related to, and/or aggravated by his PTSD and diabetes mellitus.  

In light of the conflicting opinions from a physician's assistant and a nurse practitioner, the Board finds that an opinion should be sought from a physician with appropriate expertise to assist the Board in deciding this issue.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed seizure disorder.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a seizure disorder is caused by a service-connected disability, to include diabetes mellitus, type II.

b)  Whether it is at least as likely as not (50 percent or greater probability) that a seizure disorder has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include diabetes mellitus, type II.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered, to include the July 2013 abstract from PubMed noting that epilepsy or seizures are often observed in patients with diabetes mellitus, and that there is an emerging association between the two diseases based on recent research.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed sleep apnea.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner is asked to respond to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that sleep apnea is caused by a service-connected disability, to include diabetes mellitus, type II or PTSD.

b)  Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include diabetes mellitus, type II, or PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the service connection issues.  If either of the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


